DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  	Claim 16, lines 13-14 should be corrected as follows: “wherein [[the]] --a-- portion of said at least one razor blade that is disposed nearest to said rear surface is disposed 3 to 12 mm from said rear surface.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Woolfson et al (US Publication 2014/0290066), herein referred to as Woolfson, in view of Cheung (US Design Patent 484,769) and further in view of Cecil (US Patent 6,550,148) and Ministere (US Patent 5,357,680).	Regarding Claim 16, Woolfson discloses a razor (fig. 1) comprising a razor base (12) connected to a blade unit (16) comprising at least one razor blade (21), wherein said razor base comprises:	a head portion (24), wherein said head portion comprises a rear surface I-shaped cross-section defining a pair of back-to-back C-shaped recesses 21 for receiving the tips of a user’s fingers”); and	wherein said central rear extension generally extends vertically from the head portion of the razor base with a small curved section provided at the juncture between the central rear extension and the head portion (annotated fig. 4), wherein together with a pair of lateral rear extensions (wings, 26) extending from a top portion of the central rear extension so as to form the “C-shaped recesses 21” along with the rest of the body of the razor, the central rear extension extends around an axis passing through said receiving space (the interior of C-shaped channel 21), and wherein the curvature of said central rear extension (the curved section between the central rear extension and the head portion) tapers along the curvature axis (the curved section between the central rear extension and the head portion curves up and the juncture between the central rear extension and the wings 26 curves down resulting in a tapering of the C-shaped channel 21 in which the user’s finger is received); and	wherein [a] portion of said at least one razor blade that is disposed nearest to  a finger engaging surface provided on proximate portion of rear surface “is located proximally to the connector for the razor cartridge… to enable a much greater degree of control of the cartridge” (paragraph 0021, lines 8-14). Examiner notes that Woolfson discloses an alternative embodiment that gives the user “greater and more direct control over the position and movement of the razor cartridge, [in which] the connector 16 does not necessarily need to provide an articulated connection between the handle 12 and razor cartridge 16, which simplifies construction” (paragraph 0066, lines 5-9). In other words, the blade unit of Woolfson can alternatively be attached directly to the forward surface of the head portion if so desired.
    PNG
    media_image1.png
    494
    641
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    320
    521
    media_image2.png
    Greyscale
	While Woolfson discloses a pair of lateral rear extensions (wings, 26) extending from a top portion of the central rear extension so as to form the “C-shaped recesses 21” along with the rest of the body of the razor, Woolfson fails to specifically disclose the central rear extension itself curves around a curvature axis generally parallel to an axis passing through said receiving space (the interior of C-shaped recess 21) and wherein the curvature of said central rear extension tapers along the curvature axis.	However, Cheung teaches it is well known in the art of razor handles formed to distinctly be held upon the user’s fingers to provide said handle with at least one central extension extending upwardly from the base of the handle, wherein the central extensions are formed so as to curve around a curvature axis generally parallel to an axis passing through said receiving space (annotated fig. 1).
    PNG
    media_image3.png
    415
    601
    media_image3.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor of Woolfson such that the rear central extension of Woolfson is formed with a curved wall that flows smoothly between the upper lateral extensions (26) of Woolfson and the head portion of the razor base of Woolfson in order to improve the comfort of the interface between the user’s fingers and the razor handle, wherein forming the rear central extension with a curved wall that curves around a curvature axis that is generally parallel to an axis passing through the receiving space will allow the user’s fingers to more easily conform to the handle. Additionally, forming the side of the rear central extension with a curved surface that smoothly contours with the present structure of Woolfson results in a curvature of the central rear extension that tapers along the curvature axis.	● Additionally, Woolfson fails to specifically disclose the at least one razor blade point of interaction between the user’s fingers and the razor cartridge,” the proximity between the two may beneficially and simply be made closer together given that Woolfson states, “because the user has greater and more direct control over the position and movement of the razor cartridge, the connector 16 does not necessarily need to provide an articulated connection between the handle 12 and razor cartridge 16, which simplifies construction” (paragraph 0066, lines 4-9). Finally, Woolfson states, “the shape, dimensions, and configuration of the handle, the mode of connecting the blade/razor cartridges to the handle… could be changed without departing from the invention” (paragraph 0068, lines 3-7). 	The statements made by Woolfson suggest one of ordinary skill in the art that the blade unit can be formed or mounted directly to the forward surface of the razor base such that [a] portion of said at least one razor blade disposed nearest to said rear surface is disposed at any reasonably small distance from the rear surface (i.e. the location of “the point of interaction”) so as to enable the user to precisely control the position and movement of the blade unit because of the close proximity of the blade unit .
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor of Woolfson with the additionally teaching of Woolfson, Cecil and Ministere such that the at least one razor blade is distanced from the rear surface by 3 to 12 mm because Woolfson discloses the at least one razor blade is a distance from the user and establishes the benefits of the distance being relatively small. Therefore, since the general conditions of the claim are disclosed by the prior art, discovering the optimum or workable range involves only routine skill in the art. Additionally, examiner notes razor of Woolfson, Cecil and Ministere disclose small devices intended to be held and manipulated by the user’s fingertips. Given this relatively small scale, there is a limited range of reasonable sizes, distances or thicknesses with which the various structures of the head portion of the razor base and the blade unit can be formed. It would have been obvious to try any reasonable size, distance or spacing, such as 3 to 12 mm, between the razor blade and the rear surface where the user places their fingertips to use the razor because the small distance 
	Regarding Claim 19, the modified razor of Woolfson substantially disclosed above includes the rear surface is concave and wherein the forward surface is convex (Woolfson, annotated fig. 3).
	Regarding Claim 20, the modified razor of Woolfson substantially disclosed above includes the head portion defines a longitudinal direction (generally from the front to the rear, in a direction that is perpendicular to the blades of the blade unit) and wherein the central rear extension has a longitudinal size in the longitudinal direction that varies in dependence of the distance to the rear surface (the size of the central rear extension is wider at a location proximal to the head portion and becomes smaller then closer it gets to the wings, fig. 3 of Woolfson), and wherein the central rear extension comprises a section in which the longitudinal size increases with increasing distance from the rear surface (the central rear extension gets larger immediately after extending away from the head portion of the razor base, as visible in fig. 3 of Woolfson).

	Regarding Claim 22, the modified razor of Woolfson substantially disclosed above fails to specifically disclose the head portion comprises a thickness of 2 to 12 mm.	However, Woolfson states, “advantages of the handle’s relative small size and lightweight construction include: that its weight can be reduced compared to a conventional razor handle making it feel “weightless” in use; reduced volume meaning it’s easier to store and transport; and a general reduction in material use and/or cost in its manufacture and/or disposal at the end of its life” (paragraph 00067, lines 5-10).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor of Woolfson substantially disclosed above such that the head portion comprises a thickness of 2 to 12 mm because it is beneficial to form the razor base with a small form factor with a thickness that is sufficiently thick to be rigid enough while remaining light weight. Additionally, it would have been obvious to form the razor base of any reasonable size, including having a head portion formed with a thickness of 2 to 12 mm
	Regarding Claim 23, the modified razor of Woolfson substantially disclosed above fails to specifically disclose a minimum longitudinal size of the central rear extension is in the range of 1 to 10 mm.	However, Woolfson states, “advantages of the handle’s relative small size and lightweight construction include: that its weight can be reduced compared to a 
	Regarding Claim 24, the modified razor of Woolfson substantially disclosed above fails to specifically disclose the at least one rear extension only protrudes in a width direction with respect to the head portion by 2 to 10 mm.	However, Woolfson states, “advantages of the handle’s relative small size and lightweight construction include: that its weight can be reduced compared to a conventional razor handle making it feel “weightless” in use; reduced volume meaning it’s easier to store and transport; and a general reduction in material use and/or cost in its manufacture and/or disposal at the end of its life” (paragraph 00067, lines 5-10).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Woolfson substantially disclosed above such that the at least one rear extension only protrudes in a width direction with respect to the head portion by 2 to 10 mm in order to form the rear extension in reasonable size 
	Regarding Claim 25, the modified razor of Woolfson substantially disclosed above includes the razor base has a maximum extension of less than 80 mm in any direction.	However, Woolfson states, “advantages of the handle’s relative small size and lightweight construction include: that its weight can be reduced compared to a conventional razor handle making it feel “weightless” in use; reduced volume meaning it’s easier to store and transport; and a general reduction in material use and/or cost in its manufacture and/or disposal at the end of its life” (paragraph 00067, lines 5-10).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor of Woolfson substantially disclosed above  such that the razor base has a maximum extension of less than 80 mm in any direction because it is beneficial to form the razor base with a small form factor. Additionally, it would have been obvious to form the razor base of any reasonable size, including having a maximum extension of less than 80 mm in any direction. 
	Regarding Claim 26, the modified razor of Woolfson substantially disclosed above includes the method of using a razor according to Claim 16, whereinsaid method comprises shaving, and wherein during shaving (the blade unit sliding across the user’s skin 50), the tips of a user’s fingers are disposed within said receiving space (Woolfson, fig. 8). 
	Regarding Claim 27, the modified razor of Woolfson substantially disclosed above includes during shaving, the sections of the user’s fingers distal from the 
	Regarding Claim 28, the modified razor of Woolfson substantially disclosed above includes a portion of said user’s fingers being in contact with the rear surface during shaving (Woolfson, fig. 8).
Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not fully persuasive. 	Applicant argues on page 14, lines 17-21 of the Remarks, “Woolfson does not actually teach or suggest the claimed tapering curvature of the rear surface and central rear extension around the curvature axis. Further, the distances recited by Applicant’s claim between the blade and rear surface would not have been obvious to try based on the razor’s own construction in Woolfson.”	Examiner respectfully disagrees.  Regarding the first statement, Examiner notes in Woolfson the proximate portion of the rear surface curves upward and the forward portion of the lateral wing extension (26) curve downward so as to taper the receiving space (21).  Additionally, there is a small curved section at the base of the central rear portion that curves into the rear surface (Woolfson, annotated fig. 4).  Additionally, Cheung is utilized to teach it is known in the art for upward extensions on razor handles to be formed with a curved surface. This teaching combined with the structure disclosed by Woolfson reads upon the claimed limitation.
	Regarding the second argument, 	Examiner makes note that Woolfson provides an alternative embodiment in which the blade unit is mounted directly to the forward 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	● Chambers (US Design Patent 162,933) discloses a small disposable razor with a forward and rearward surface (figs. 1-3).	● Beuchat (US Design Patent 304,773) discloses a razor handle (figs. 1-7).
	● Doyle (US Design Patent 386,819) discloses a flexible finger-mounted razor.
	● Carpenter (US Design Patent 512,795) discloses a small shaving razor formed with a razor base having a similar contour to the claimed inventions (figs. 1-5).	● Frisch et al (US Patent 8,141,258) discloses a handle for a shaving razor with various contour elements to promote the user’s grip (fig. 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 17 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724